DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a computer-implemented method, comprising:
obtaining, by one or more blockchain nodes, a transaction comprising (i) one or more inputs each corresponding to a commitment value of an asset of a sender of the transaction, and (ii) one or more outputs including a transaction commitment value T corresponding to a commitment value of a transaction amount t of the transaction;

in response to successfully verifying the transaction, adding, by the one or more blockchain nodes, the transaction to a blockchain; 
regarding claim 12, a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising:
obtaining a transaction comprising (i) one or more inputs each corresponding to a commitment value of an asset of a sender of the transaction, and (ii) one or more outputs including a transaction commitment value T corresponding to a commitment value of a transaction amount t of the transaction;
verifying the transaction, wherein the verification comprises verifying whether one or more inputs of the transaction and one or more outputs of the transaction are balanced: and
in response to successfully verifying the transaction, adding the transaction to a blockchain; and
regarding claim 20, a system comprising one or more processors and one or more memories storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising:
obtaining a transaction comprising (i) one or more inputs each corresponding to a commitment value of an asset of a sender of the transaction, and (ii) one or more outputs including a transaction commitment value T corresponding to a commitment value of a transaction amount t of the transaction;
verifying the transaction, wherein the verification comprises verifying whether one or more inputs of the transaction and one or more outputs of the transaction are balanced; and
in response to successfully verifying the transaction, adding the transaction to a blockchain.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 24, 2022
JAF

/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876